DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 06/05/2019.  An initialed copy is attached to this Office Action.

Election/Restrictions
Claims 5-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/20/2021.
Applicant’s election without traverse of claims 1-4 in the reply filed on 08/20/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (2012/0073116). Hereinafter Lim.
Regarding claim 1, Lim discloses, in figure 2, an electrophoretic display (electrophoretic display device, figure 2) comprising a plurality of pixels (blue, red, and green pixels; figure 2) for generating a color image (paragraph 0035), each pixel capable of rendering no less than 8 colors and no more than 32 .

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 2, wherein the claimed invention comprises, in claim 2, wherein the colors red, green and blue each have an optical density measurable at three wavelengths, 650 nm, 550 nm, and 450 nm, wherein: the optical density of the color red, when measured at 650 nm: is at least 0.2 OD lower than the average of its OD when measured $50 nm and 450nm, and is at least 0.1 OD lower than its OD when measured at either $50 nm or 430 nm; the optical density of the color green when measured at 550 nm: is at least 0.2 OD lower than the average of its OD when measured at 650 nm and 450 nm, and is at least 0.1 OD lower than its OD when measured at either 650 nm or 450 nm; and the optical density of the color blue when measured at 450 nm: is at least 0.2 OD lower than the average of its OD when measured at 650 nm and 550 nm, and is at least 0.1 OD lower than its OD when measured at either 650 norm or 550 nm; in claim 3, wherein the colors cyan, magenta and yellow each have an optical density measurable at three wavelengths, 650 nm, 550 nm, and 450 nm, wherein:  the optical density of the color cyan, when measured at 650 nm: is at least 0.2 OD higher than the average of its OD when measured 550 nm and 450nm, is at least 0.1 OD higher than its OD when measured at either $50 om or 450 nm; the optical density of the color magenta when measured at 550 nm: is at least 0.2 OD higher than the average of its 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/                Primary Examiner, Art Unit 2872